Citation Nr: 1118416	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-34 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a hip disability, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1990 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for hearing loss, lower side hip area condition, lower back condition, left knee injury, and a left ankle injury.

The issues have been re-characterized to comport to the evidence of record.

The Veteran testified at a Board hearing at the RO before the undersigned Acting Veterans Law Judge in November 2009.  A transcript of the hearing is of record.

In January 2010 the Board, in pertinent part, remanded the Veteran's current service connection claims for additional development.  The January 2010 Board remand instructed that all necessary actions were to be taken by the RO to determine what United States military bases are located in Hohenfels, Germany, and the RO was to thereafter obtain any and all of the Veteran's treatment records from the base medical facilities.  The Board directed the RO to take these actions because at his November 2009 hearing the Veteran testified that he received treatment at a military base in Hohenfels, Germany, for his left knee.  As will be discussed below, the Veteran's claim of service connection for bilateral hearing loss is denied because he does not currently have hearing loss as defined by 38 C.F.R. § 3.385.  Thus, whether the RO substantially complied with the Board's remand instructions regarding conducting research and obtaining records from a medical facility in Hohenfels, Germany, is moot as any potential evidence obtained from the facility has no bearing to whether the Veteran currently has hearing loss as defined by VA regulation.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for hip, low back, left knee, and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the Veteran currently has bilateral hearing loss as defined by VA regulation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Pre-adjudicatory letters dated January 2006 and May 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The May 2006 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's available service treatment records (STRs), VA medical treatment records, and private treatment record have been obtained to the extent they are available.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

Following numerous and exhaustive attempts, the RO determined that the majority of the Veteran's STRs are unavailable.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  The case law does not, however, lower the legal standard for proving a claim for service connection.  Rather, it obligates the Board to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

With respect to the hearing loss case, the dispositive issue on appeal concerns whether the Veteran manifests a current hearing loss disability under VA criteria.  The Board has conceded military noise exposure during service.  As such, the most relevant evidence concerns the current audiometric findings which clearly supplement the lack of STRs on this limited issue.  Nonetheless, the Board notes that the record does include the Veteran's audiometric findings upon separation.  As such, for the issue of service connection for hearing loss, the unavailability of STRs has not resulted in any prejudice to the Veteran.

Additionally, the Board remanded this case in January 2010 to determine whether the Veteran had a current hearing loss disability per VA standards.  This examination corroborated prior findings from a June 2006 VA audiology examination, which did not find hearing loss per VA standards.  The Veteran has not argued, and the record does not reflect, that the most recent VA examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also provided with the opportunity to provide testimony to the Board.  

Overall, there is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran seeks service connection for bilateral hearing loss.  He contends that his current hearing loss is related to noise from artillery fire and gunfire from training exercises while in Germany.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's separation examination dated in July 1994 shows the puretone thresholds, in decibels, were as follows at the given hertz:


500 hertz
1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
5
15
15
15
5
Left Ear:
0
10
15
20
8

The Veteran is competent to state that he was exposed to loud noises during service.  Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board finds the Veteran's statements to be credible regarding his duties during service and his military occupational specialty of cavalry scout and numerous decorations and badges for proficiency with firearms supports his contentions.  Thus, exposure to acoustic trauma during service is conceded.

A June 2006 QTC audiological examination shows the puretone thresholds, in decibels, were as follows at the given hertz:


500 hertz
1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
10
15
20
25
30
Left Ear:
10
25
25
30
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The pertinent diagnosis was mild high frequency hearing loss bilaterally, and the examiner opined that the Veteran's hearing loss is related to noise exposure during service from his occupation as a cavalry scout.  

An April 2010 VA audiological examination shows the puretone thresholds, in decibels, were as follows at the given hertz:


500 hertz
1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
5
15
15
25
25
Left Ear:
10
20
20
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The pertinent diagnoses were normal hearing in the right ear and a moderate drop of hearing at 6000 to 8000 hertz in the left ear.  

During the pendency of his service connection claim, and even on separation from service, the pertinent audiological findings do not reflect hearing loss as defined by 38 C.F.R. § 3.385.  None of the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater, and the thresholds for at least three of these frequencies are not 26 decibels or greater.  Nor is there any evidence of record showing the Veteran's speech recognition scores are less than 94 percent; rather all of the audiological findings of record show that the Veteran's speech recognition scores are 94 percent or greater.   See 38 C.F.R. § 3.385.

Regardless of the fact that the Veteran was exposed to acoustic trauma during service, service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The negative evidence in this case outweighs the positive.  The Veteran genuinely believes that he has bilateral hearing loss, which is related to service.  In this case, the Veteran is competent to report symptoms, such as a decreased ability to hear because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is not competent to provide an opinion as to his auditory thresholds or speech recognition as he does not have specialized medical or audiological training.  Thus, his opinion is outweighed by the competent audiological evidence of record, which shows that the Veteran does not currently have bilateral hearing loss for VA purposes.  See Jandreau, supra.  Competent audiological experts make this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claimed bilateral hearing loss; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for hip, low back, left knee, and left ankle disabilities, to include as secondary to a service connected disability.  

The Veteran's claims must be remanded for two reasons.  

First, the January 2010 Board remand instructed that all necessary actions were to be taken by the RO to determine what United States military bases are located in Hohenfels, Germany, and the RO was to thereafter obtain any and all of the Veteran's treatment records from the base medical facilities.  The Board directed the RO to take these actions because at his November 2009 hearing the Veteran testified that he received treatment at a military base in Hohenfels, Germany, for his left knee.  It does not appear that the RO has taken any actions to accomplish this directive.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall, 11 Vet. App. at 268.  Thus, further remand is required so that the RO can attempt to obtain any available treatment records from the United States military base in Hohenfels, Germany.  

Second, although a VA examination was conducted, as directed by the January 2010 Board remand, to determine the etiology of the Veteran's claimed hip, low back, left knee, and left ankle disabilities on a direct basis in April 2010, a January 2008 VA treatment record notes that the Veteran's chief complaint was that he had bilateral knee pain aggravated by his flat feet.  An October 2007 decision review officer (DRO) decision granted the Veteran service connection for pes planus, with a 10 percent evaluation effective April 30, 2007.  

Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Given, that the evidence of record indicates that the Veteran's service-connected pes planus disability may cause or aggravate his claimed left knee disability, and conceivably his other claimed orthopedic disabilities, a VA medical examination should be provided to determine the nature and etiology of the Veteran's claimed hip, low back, left knee, and left ankle disabilities on a secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159 (c).  See also Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (a service connection claim involves all possible theories of entitlement). 

Additionally, if treatment records from a medical facility in Hohenfels, Germany, are obtained, a new medical opinion should be provided to determine the etiology of the Veteran's claimed disabilities on a direct basis.  See 38 C.F.R. § 3.159 (c).  

The appellant is hereby notified that it is his responsibility to report to any scheduled examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary actions and conduct all necessary research to determine what United States military bases or installations are located Hohenfels, Germany.  Specifically research the "7ATC"in Hohenfels, Germany.  Thereafter, take all necessary actions to obtain any and all treatment records from August 1, 1990 to August 31, 1994, from any identified medical facilities.  Document all requests for records and note negative responses.

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed hip, low back, left knee, and left ankle disabilities.  The examiner should conduct a thorough examination and provide an opinion as to whether it is at least as likely as not that each of the Veteran's diagnosed hip, low back, left knee, and left ankle disabilities are caused or aggravated by his service connected pes planus disability.  

If the examiner opines that any claimed disability is caused or aggravated by his pes planus disability, then he/she is to provide an opinion as to whether it is at least as likely as not that the newly found service-connected disability causes or aggravates any of the other claimed disabilities.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale should be provided for all opinions.

If and only if any treatment records from a medical facility in Hohenfels, Germany are obtained, the examiner is also to provide an opinion as to whether it is at least as likely as not that each of the Veteran's diagnosed hip, low back, left knee, and left ankle disabilities had its onset during, or is otherwise related to, service.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


